SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 Amendment No. 2 HAMPTON ROADS BANKSHARES, INC. (Name of Issuer) COMMON STOCK, $0.01 PAR VALUE (Title of Class of Securities) (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ý Rule 13d-1(c) ¨ Rule 13d-1(d) (Page 1 of 37 Pages) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.409321106 13G/A Page 2 of 37 Pages 1 NAME OF REPORTING PERSON Davidson Kempner Partners 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No.409321106 13G/A Page 3 of 37 Pages 1 NAME OF REPORTING PERSON Davidson Kempner Institutional Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No.409321106 13G/A Page 4 of 37 Pages 1 NAME OF REPORTING PERSON M. H. Davidson & Co. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No.409321106 13G/A Page 5 of 37 Pages 1 NAME OF REPORTING PERSON Davidson Kempner International, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON CO CUSIP No.409321106 13G/A Page 6 of 37 Pages 1 NAME OF REPORTING PERSON MHD Management Co. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No.409321106 13G/A Page 7 of 37 Pages 1 NAME OF REPORTING PERSON MHD Management Co. GP, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON OO CUSIP No.409321106 13G/A Page 8 of 37 Pages 1 NAME OF REPORTING PERSON Davidson Kempner Distressed Opportunities Fund LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No.409321106 13G/A Page 9 of 37 Pages 1 NAME OF REPORTING PERSON Davidson Kempner Distressed Opportunities International Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON CO CUSIP No.409321106 13G/A Page 10 of 37 Pages 1 NAME OF REPORTING PERSON M.H. Davidson & Co. GP, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON OO CUSIP No.409321106 13G/A Page 11 of 37 Pages 1 NAME OF REPORTING PERSON Davidson Kempner Advisers Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON CO CUSIP No.409321106 13G/A Page 12 of 37 Pages 1 NAME OF REPORTING PERSON Davidson Kempner International Advisors, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON OO CUSIP No.409321106 13G/A Page 13 of 37 Pages 1 NAME OF REPORTING PERSON DK Group LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON OO CUSIP No.409321106 13G/A Page 14 of 37 Pages 1 NAME OF REPORTING PERSON DK Management Partners LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No.409321106 13G/A Page 15 of 37 Pages 1 NAME OF REPORTING PERSON DK Stillwater GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON OO CUSIP No.409321106 13G/A Page 16 of 37 Pages 1 NAME OF REPORTING PERSON Thomas L. Kempner, Jr. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b)ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON IN CUSIP No.409321106 13G/A Page 17 of 37 Pages 1 NAME OF REPORTING PERSON Stephen M. Dowicz 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b)ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON IN CUSIP No.409321106 13G/A Page 18 of 37 Pages 1 NAME OF REPORTING PERSON Timothy I. Levart 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom & United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON IN CUSIP No.409321106 13G/A Page 19 of 37 Pages 1 NAME OF REPORTING PERSON Robert J. Brivio, Jr. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON IN CUSIP No.409321106 13G/A Page 20 of 37 Pages 1 NAME OF REPORTING PERSON Eric P. Epstein 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON IN CUSIP No.409321106 13G/A Page 21 of 37 Pages 1 NAME OF REPORTING PERSON Anthony A. Yoseloff 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON IN CUSIP No.409321106 13G/A Page 22 of 37 Pages 1 NAME OF REPORTING PERSON Avram Z. Friedman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON IN CUSIP No.409321106 13G/A Page 23 of 37 Pages 1 NAME OF REPORTING PERSON Conor Bastable 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON IN CUSIP No.409321106 13G/A Page 24 of 37 Pages Item 1(a). NAME OF ISSUER: The name of the issuer is Hampton Roads Bankshares, Inc. (the “Company”). Item 1(b). ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES: The Company’s principal executive offices are located at 999 Waterside Drive, Suite 200 Norfolk, Virginia 23510 Item 2(a). NAME OF PERSON FILING: This Statement is filed by each of the entities and persons listed below, all of whom together are referred to herein as the “Reporting Persons”: (i) Davidson Kempner Partners, a New York limited partnership (“DKP”); (ii) Davidson Kempner Institutional Partners, L.P., a Delaware limited partnership (“DKIP”); (iii) M. H. Davidson & Co., a New York limited partnership (“CO”); (iv) Davidson Kempner International, Ltd., a British Virgin Islands corporation (“DKIL”); (v) Davidson Kempner Distressed Opportunities Fund LP, a Delaware limited partnership (“DKDOF”); (vi) Davidson Kempner Distressed Opportunities International Ltd., a Cayman Islands exempted company (“DKDOI”); (vii) MHD Management Co., a New York limited partnership, is the general partner of DKP (“MHD”) and MHD Management Co. GP, L.L.C., a Delaware limited liability company is the general partner of MHD (“MHD GP”); (viii) Davidson Kempner Advisers Inc., a New York corporation, is the general partner of DKIP (“DKAI”); (ix) M.H. Davidson & Co. GP, L.L.C., a Delaware limited liability company, is the general partner of CO (“CO GP”); (x) Davidson Kempner International Advisors, L.L.C., a Delaware limited liability company and the investment manager of DKIL (“DKIA”); (xi) DK Group LLC, a Delaware limited liability company and the general partner of DKDOF (“DKG”); (xii) DK Management Partners LP, a Delaware limited partnership and the investment manager of DKDOI (“DKMP”); (xiii) DK Stillwater GP LLC, a Delaware limited liability company and general partner of DKMP (“DKS”); and (xiv) Messrs. Thomas L. Kempner, Jr., Stephen M. Dowicz,Timothy I. Levart, Robert J. Brivio, Jr., Anthony A. Yoseloff, Eric P. Epstein, Avram Z. Friedman and Conor Bastable (collectively, the “Principals”) are managing members of CO GP, MHD GP, DKIA, DKG and stockholders of DKAI.Messrs. Thomas L. Kempner, Jr. and Timothy I. Levart are Executive Managing Member and Deputy Executive Managing Member, respectively, of DKS.Each of Messrs. Kempner and Levart, together with Messrs. Stephen M. Dowicz, Robert J. Brivio, Jr., Anthony A. Yoseloff, Eric P. Epstein, Avram Z. Friedman and Conor Bastable are limited partners of DKMP. CUSIP No.409321106 13G/A Page 25 of 37 Pages Item 2(b). ADDRESS OF PRINCIPAL BUSINESS OFFICE The address of the principal business office of each of the Reporting Persons is c/o Davidson Kempner Partners, 65 East 55th Street, 19th Floor, New York, New York 10022. Item 2 (c). CITIZENSHIP (i) DKP – a New York limited partnership (ii) DKIP – a Delaware limited partnership (iii) CO – a New York limited partnership (iv) DKIL – a British Virgin Islands corporation (v) DKDOF - a Delaware limited partnership (vi) DKDOI -a Cayman Islands exempted company (vii) MHD – a New York limited partnership (viii) MHD GP - a Delaware limited liability company (ix) DKAI – a New York corporation (x) CO GP - a Delaware limited liability company (xi) DKIA – a Delaware limited liability company (xii) DKG - a Delaware limited liability company (xiii) DKMP - a Delaware limited partnership (xiv) DKS - a Delaware limited liability company (xv) Thomas L. Kempner, Jr. – United States (xvi) Stephen M. Dowicz – United States (xvii) Timothy I. Levart– United Kingdom & United States (xviii) Robert J. Brivio, Jr. – United States (xix) Eric P. Epstein – United States (xx) Anthony A. Yoseloff – United States (xxi) Avram Z. Friedman – United States (xxii) Conor Bastable – United States CUSIP No.409321106 13G/A Page 26 of 37 Pages Item 2(d). TITLE OF CLASS OF SECURITIES: Class A Common Stock, $0.01 par value (the “Common Stock”). Item 2(e). CUSIP NUMBER: Item 3. IF THIS STATEMENT IS FILED PURSUANT TO RULES 13d-1(b) OR 13d-2(b) OR (c), CHECK WHETHER THE PERSON FILING IS A: (a) ¨ Broker or dealer registered under Section 15 of the Act, (b) ¨ Bank as defined in Section 3(a)(6) of the Act, (c) ¨ Insurance Company as defined in Section 3(a)(19) of the Act, (d) ¨ Investment Company registered under Section 8 of the Investment Company Act of 1940, (e) ¨ An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) ¨ Employee Benefit Plan or Endowment Fund in accordance with Rule 13d-1(b)(1)(ii)(F), (g) ¨ Parent Holding Company or control person in accordance with Rule 13d-1(b)(1)(ii)(G), (h) ¨ Savings Association as defined in Section 3(b) of the Federal Deposit Insurance Act, (i) ¨ A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act; (j) ¨ A non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J); (k) ¨ Group, in accordance with Rule 13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J), please specify the type of institution: Item 4. OWNERSHIP. A. DKP (a) Amount beneficially owned:0 (b) Percent of class:0 % (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 B. DKIP (a) Amount beneficially owned:0 (b) Percent of class:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 CUSIP No.409321106 13G/A Page 27 of 37 Pages C. CO (a) Amount beneficially owned:0 (b) Percent of class:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 D. DKIL (a) Amount beneficially owned:0 (b) Percent of class:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 E. DKDOF (a) Amount beneficially owned:0 (b) Percent of class:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 CUSIP No.409321106 13G/A Page 28 of 37 Pages F. DKDOI (a) Amount beneficially owned:0 (b) Percent of class:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 G. CO GP (a) Amount beneficially owned:0 (b) Percent of class:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 H. MHD (a) Amount beneficially owned:0 (b) Percent of class:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 CUSIP No.409321106 13G/A Page29 of 37 Pages I. MHD GP (a) Amount beneficially owned:0 (b) Percent of class:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 J. DKAI (a) Amount beneficially owned:0 (b) Percent of class:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 K. DKIA (a) Amount beneficially owned:0 (b) Percent of class:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 CUSIP No.409321106 13G/A Page 30 of 37 Pages L. DKG (a) Amount beneficially owned:0 (b) Percent of class:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 M. DKMP (a) Amount beneficially owned:0 (b) Percent of class:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 N. DKS (a) Amount beneficially owned:0 (b) Percent of class:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 CUSIP No.409321106 13G/A Page 31 of 37 Pages O. Thomas L. Kempner, Jr. (a) Amount beneficially owned:0 (b) Percent of class:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 P. Stephen M. Dowicz (a) Amount beneficially owned:0 (b) Percent of class:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 CUSIP No.409321106 13G/A Page 32 of 37 Pages Q. Timothy I. Levart (a) Amount beneficially owned:0 (b) Percent of class:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 R. Robert J. Brivio, Jr. (a) Amount beneficially owned:0 (b) Percent of class:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 S. Eric P. Epstein (a) Amount beneficially owned:0 (b) Percent of class:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 CUSIP No.409321106 13G/A Page 33 of 37 Pages T. Anthony A. Yoseloff (a) Amount beneficially owned:0 (b) Percent of class:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 U. Avram Z. Friedman (a) Amount beneficially owned:0 (b) Percent of class:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 V. Conor Bastable (a) Amount beneficially owned:0 (b) Percent of class:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:0 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition:0 (iv) shared power to dispose or to direct the disposition:0 Item 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than 5 percent of the class of securities, check the following [X] CUSIP No.409321106 13G/A Page 34 of 37 Pages Item 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON. Not applicable. Item 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY. Not applicable. Item 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. Not applicable. Item 9. NOTICE OF DISSOLUTION OF GROUP. Not applicable. Item 10. CERTIFICATION. Each of the Reporting Persons hereby makes the following certification: By signing below we certify that, to the best of our knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No.409321106 13G/A Page 35 of 37 Pages SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. DATED:February 7, 2013 DAVIDSON KEMPNER PARTNERS By: MHD Management Co., its General Partner By: MHD Management Co. GP, L.L.C., its General Partner /s/ Thomas L. Kempner, Jr. Name:Thomas L. Kempner, Jr. Title:Executive Managing Member DAVIDSON KEMPNER INSTITUTIONAL PARTNERS, L.P. By: Davidson Kempner Advisers Inc., its General Partner /s/ Thomas L. Kempner, Jr. Name:Thomas L. Kempner, Jr. Title:President M.H. DAVIDSON & CO. By: M.H. Davidson & Co. GP, L.L.C., its General Partner /s/ Thomas L. Kempner, Jr. Name:Thomas L. Kempner, Jr. Title:Executive Managing Member M.H. DAVIDSON & CO. GP, L.L.C. /s/ Thomas L. Kempner, Jr. Name:Thomas L. Kempner, Jr. Title:Executive Managing Member DAVIDSON KEMPNER INTERNATIONAL, LTD. By: Davidson Kempner International Advisors, L.L.C., its Investment Manager /s/ Thomas L. Kempner, Jr. Name:Thomas L. Kempner, Jr. Title:Executive Managing Member CUSIP No.409321106 13G/A Page 36 of 37 Pages MHD MANAGEMENT CO. By: MHD Management Co. GP, L.L.C., its General Partner /s/ Thomas L. Kempner, Jr. Name:Thomas L. Kempner, Jr. Title:Executive Managing Member MHD MANAGEMENT CO. GP, L.L.C. /s/ Thomas L. Kempner, Jr. Name:Thomas L. Kempner, Jr. Title:Executive Managing Member DAVIDSON KEMPNER ADVISERS INC. /s/ Thomas L. Kempner, Jr. Name:Thomas L. Kempner, Jr. Title:President DAVIDSON KEMPNER INTERNATIONAL ADVISORS, L.L.C. /s/ Thomas L. Kempner, Jr. Name:Thomas L. Kempner, Jr. Title:Executive Managing Member DAVIDSON KEMPNER DISTRESSED OPPORTUNITIES FUND LP By: DK Group LLC, its General Partner /s/ Thomas L. Kempner, Jr. Name:Thomas L. Kempner, Jr. Title:Executive Managing Member DAVIDSON KEMPNER DISTRESSED OPPORTUNITIES INTERNATIONAL LTD. By: DK Management Partners LP, its Investment Manager By: DK Stillwater GP LLC, its General Partner /s/ Thomas L. Kempner, Jr. Name:Thomas L. Kempner, Jr. Title:Executive Managing Member DK GROUP LLC /s/ Thomas L. Kempner, Jr. Name:Thomas L. Kempner, Jr. Title:Executive Managing Member CUSIP No.409321106 13G/A Page 37 of 37 Pages DK MANAGEMENT PARTNERS LP By: DK Stillwater GP LLC, its General Partner /s/ Thomas L. Kempner, Jr. Name:Thomas L. Kempner, Jr. Title:Executive Managing Member DK STILLWATER GP LLC /s/ Thomas L. Kempner, Jr. Name:Thomas L. Kempner, Jr. Title:Executive Managing Member /s/ Thomas L. Kempner, Jr. Thomas L. Kempner, Jr. /s/ Stephen M. Dowicz Stephen M. Dowicz /s/ Timothy I. Levart Timothy I. Levart /s/ Robert J. Brivio, Jr. Robert J. Brivio, Jr. /s/ Eric P. Epstein Eric P. Epstein /s/ Anthony A. Yoseloff Anthony A. Yoseloff /s/ Avram Z. Friedman Avram Z. Friedman /s/ Conor Bastable Conor Bastable
